United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, East Orange, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1967
Issued: January 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 19, 2007 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decisions dated June 1 and July 11, 2007 finding that he had not established a
recurrence of his accepted medical condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained a recurrence of an employment-related left knee condition on September 1, 2006.
FACTUAL HISTORY
On June 5, 2003 appellant, then a 53-year-old computer specialist, filed a claim alleging
that he injured his left knee when he slipped and fell on stairs at the employing establishment.
He stopped work on June 5, 2003. The Office accepted appellant’s claim and paid compensation

benefits. Appellant recovered without disability or further medical treatment for this condition
by December 9, 2004.
Appellant filed a recurrence of disability on November 9, 2006 alleging that on
September 1, 2006 he experienced an increase in pain in his left knee. He did not stop work. In
a letter dated November 15, 2006, the Office requested additional factual and medical
information. Appellant did not respond. By decision dated December 19, 2006, the Office
denied his recurrence of disability claim.
Dr. Bin Yang, a Board-certified orthopedic surgeon, completed a report on February 23,
2007 and noted his history of injury. He noted that appellant underwent left knee surgery on
August 6, 2003 which revealed severe chondromalacia of the patellafemoral joint with
degenerative meniscal tears. Dr. Yang noted that appellant continued to experience knee pain
and underwent several diagnostic studies, including x-rays and magnetic resonance imaging
(MRI) scans. He recommended further surgery.
In a statement dated March 6, 2007, appellant stated that he began to experience
increasing pain in his left knee and sought medical treatment. He stated that he had no knee
problems prior to May 12, 2003.
Appellant requested reconsideration on March 6, 2007.
By decision dated June 1, 2007, the Office noted that appellant’s claim was not for a
recurrence of disability, but instead for a recurrence of medical care of his left knee condition.
The Office vacated the December 19, 2006 decision in part and denied appellant’s claim finding
that he failed to submit sufficient factual and medical evidence to establish his claim.
Appellant requested reconsideration on June 8, 2007 and submitted extensive medical
records. He underwent left knee surgery on August 13, 2003. Appellant also underwent right
knee surgery on December 14, 2005. In a note dated August 15, 2006, Dr. Metta Y. Joshi, a
Board-certified anesthesiologist, diagnosed bilateral knee pain. Dr. Bernardo Stein, a Boardcertified orthopedic surgeon, examined appellant on September 25, 2006 and diagnosed severe
degenerative disease of the shoulders and knees. He stated that appellant experienced bilateral
shoulder and knee pain due to arthritis. Appellant received synvisc injections in his knee on
November 14, 21 and 28, 2006. Dr. Vipul V. Shah, a physician Board-certified in preventative
medicine and rehabilitation, examined appellant on November 21, 2006 and noted that he
reported giving way of his knee and that his knee pain was exacerbated by work. He reported
that appellant was required to be on his feet all day repairing computers. Dr. Shah reviewed
appellant’s November 18, 2006 MRI scan and found that on the left appellant demonstrated a
possible partial tear of the medial collateral ligament, complex tear of the medial meniscus,
edema and effusion with synovitis. Appellant’s right knee demonstrated complex tear of the
medial meniscus, thinning of cartilage in the medial joint space, possible partial tear of the
medial collateral ligament and knee effusion with synovitis. Dr. Shah found that appellant’s
bilateral knee x-rays demonstrated osteoarthritis. In a note dated December 4, 2006,
Dr. James M. Lee, an orthopedic surgeon, found medial joint line tenderness and diagnosed left
knee meniscal tear status post surgery. He stated that appellant required morphine for pain, but
was too young for a knee replacement.

2

By decision dated July 11, 2007, the Office denied modification of the June 1, 2007
decision. It found that the medical evidence submitted was not sufficient to establish that
appellant had sustained a recurrence of his accepted left knee condition.
LEGAL PRECEDENT
A recurrence of medical condition means a documented need for further medical
treatment after release from treatment for the accepted condition or injury when there is no
accompanying work stoppage. Continuous treatment for the original condition or injury is not
considered a “need for further medical treatment after release from treatment,” nor is an
examination without treatment.1
Where an employee claims a recurrence of a medical condition due to an accepted
employment-related injury, he or she has the burden of establishing by the weight of reliable,
probative and substantial evidence that the recurrence is causally related to the original injury.
The burden includes the necessity of furnishing evidence from a qualified physician who, on the
basis of a complete and accurate factual and medical history, concluded that the condition is
causally related to the employment injury. Moreover, sound medical reasoning must support the
physician’s conclusion.2
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury. In this regard, medical evidence
of bridging symptoms between the recurrence and the accepted injury must support the
physician’s conclusion of a causal relationship. While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.3
ANALYSIS
Appellant sustained an employment-related left knee injury, underwent surgery and
recovered without disability or further medical treatment for this condition by December 9, 2004.
He alleged that he sustained a recurrence of his left knee condition on September 1, 2006.
Appellant has the burden of proof in establishing a recurrence of this condition.
Appellant submitted treatment notes regarding his left knee condition on and after
September 1, 2006.
Dr. Stein, a Board-certified orthopedic surgeon, diagnosed severe
degenerative disease of the knees on September 25, 2006. He attributed appellant’s knee
condition to arthritis. Dr. Stein did not offer an opinion that related appellant’s left knee
condition on or after September 1, 2006 to his accepted employment injury. As this report did
not provide an opinion regarding the causal relationship between appellant’s condition and his
1

20 C.F.R. § 10.6(y).

2

Ricky S. Storms, 52 ECAB 349 351-52 (2001).

3

Id.

3

accepted employment injury, it is not sufficient to meet appellant’s burden of proof in
establishing a recurrence of his June 5, 2003 employment injury.
In a November 21, 2006 report, Dr. Shah, a physician Board-certified in physical
medicine and rehabilitation, noted that appellant reported that his knee gave way and that
appellant believed that his knee pain was exacerbated by work. The Board has stated that, when
a physician’s statements regarding a claimant’s condition consist only of a repetition of the
claimant’s complaints that he or she hurts, without objective signs, the physician has not
presented a basis for acceptance of a claim.4 Dr. Shah did not provide any objective signs or
symptoms that appellant’s work was causing or aggravating his knee condition. His report is not
sufficient to establish appellant’s claim for recurrence of a medical condition.
Dr. Lee, an orthopedic surgeon, examined appellant on December 4, 2006 and diagnosed
a left meniscal tear and surgery. He did not offer any opinion regarding the relationship between
appellant’s current knee condition and possible need for knee replacement and his accepted
employment injury. Without a medical opinion establishing that appellant’s current knee
condition was due to his accepted employment injury, this report is not sufficient to meet his
burden of proof and the Office properly denied his claim.
CONCLUSION
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish a causal relationship between his current left knee condition on or after September 1,
2006 and his accepted employment injury of June 5, 2003. Therefore appellant has not met his
burden of proof to establish a recurrence of a medical condition.

4

Fereidoon Kharabi, 52 ECAB 291 (2001).

4

ORDER
IT IS HEREBY ORDERED THAT the July 11 and June 1, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: January 18, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

